           Case 1:20-cv-11069-AJN Document 40 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
Mattel, Inc.,

                                   Plaintiff,
                                                                20 CIVIL 11069 (AJN)

                 -against-                                   DEFAULT JUDGMENT

The entities doing business on Amazon.com under the
brand name BARBEGIO, et al.,
                                Defendants.
---------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED, AND DECREED, that pursuant to the

Court’s Memorandum Opinion and Order dated March 5, 2021, Plaintiff’s motion for default

judgment is GRANTED.

       It is ORDERED that Defendant Guangzhou Zhehong, its agents, servants, employees and

attorneys, and those persons in active concert with any of them who receive actual knowledge of

this order by personal service or otherwise, be, and hereby are, enjoined from infringing the

BARBIE® mark of Mattel, that was registered on the Principal Register of the U.S. Patent &

Trademark Office as U.S. Trademark Registration No. 3,287,023, for “full line of dolls, doll

clothing and doll accessories,” in violation of 15 U.S.C. §§ 1114 or 1125.

       It is FURTHER ORDERED that judgment is entered against Defendant Guangzhou

Zhehong in the amount of $18,971.58 in Plaintiff’s actual damages pursuant to 15 U.S.C. §

1117(b).

       It is FURTHER ORDERED that garnishee Amazon.com, Inc. be, and hereby is, ordered

to transfer, within three business days of service of this order upon it, to Dunnegan & Scileppi

LLC as attorneys for Mattel all funds of Defendant Guangzhou Zhehong in the amount that it is

holding, and that if Dunnegan & Scileppi LLC receives more from Amazon.com, Inc. than the
          Case 1:20-cv-11069-AJN Document 40 Filed 03/08/21 Page 2 of 2




amount of the judgment, Dunnegan & Scileppi LLC shall within three business days of the

receipt of any excess amount, return any excess to Amazon.com, Inc. This resolves Dkt. No. 31.

The March 4, 2021 request for an extension of the temporary restraining order (Dkt. No. 38) is

administratively denied. Plaintiff’s claims against the remaining defendants are voluntarily

dismissed. Dkt. No. 34; accordingly, the case is closed.




DATED: New York, New York
       March 8, 2021
                                                     RUBY J. KRAJICK
                                                     __________________
                                                       Clerk of Court

                                               BY: __________________
                                                      Deputy Clerk
